UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report:March 4, 2014 Date of earliest event reported:March 4, 2014 MAXIMUS,INC. (Exact name of registrant as specified in its charter) Virginia 1-12997 54-1000588 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1891 Metro Center Drive, Reston, Virginia 20190-5207 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(703)251-8500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Richard A. Montoni, President and Chief Executive Officer of the Company, is a participant in the Company’s Income Continuity Plan (“Plan”).The Plan is also incorporated by reference into Mr. Montoni’s Executive Employment, Non-Compete and Confidentiality Agreement (the “Employment Agreement”). On March 4, 2014 the Compensation Committee of the Company’s Board of Directors passed a resolution to delete the gross-up provisions from the Plan pertaining to the excise tax arising under Sections 280G and 4999 of the Internal Revenue Code.Under the Plan such an amendment also requires the consent of the affected participants. On March 4, 2014, Mr. Montoni and the Company entered into a letter agreement under which the parties agreed to amend both the Plan as well as the Employment Agreement to delete the provisions of the Plan providing for excise tax gross-up payments in the event of a change of control of the Company.All of the other participants in the Plan have entered into similar letter agreements with the Company.Accordingly, no director, officer or employee of the Company is entitled to an excise tax gross-up payment in the event there is a change of control of the Company. Item 9.01. Financial Statements and Exhibits. (d)
